DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuart (2007/0250078).  
Regarding claim 1, Stuart discloses a joint driving actuator comprising: an ultrasonic motor (see at least paragraphs [0038] and [0039]) configured to generate driving force for driving a joint; a torque sensor (see at least paragraph [0028]) configured to detect external force applied to the joint; and an encoder (see at least paragraph [0028]) configured to detect a rotational angle of the ultrasonic motor.
Regarding claim 2, the ultrasonic motor is capable 
Regarding claim 3, the ultrasonic motor is capable of being driven on a basis of a rotational angle detected by the encoder.
Regarding claim 7, the joint driving actuator is provided in the joint of a supporting arm (see at least figures 1, 2, and 4-8) configured to support a medical apparatus (Examiner notes here the medical apparatus is not positively recited by the claim and contends the system of Stuart is capable of supporting a medical apparatus.).
Regarding claim 8, Stuart discloses a medical system (see at least figures 1, 2, and 4-8) comprising: a multi-joint arm (see at least figures 1, 2, and 4-8) that includes a plurality of joint portions and a plurality of links (see at least figures 1, 2, and 4-8) configured to rotatably connect the plurality of joint portions, and is configured to be able to support, at a distal end, an imaging apparatus configured to observe a surgical region (Examiner notes here the imaging apparatus is not positively recited by the claim and contends the system of Stuart is capable of supporting an imaging apparatus.); and a control system (see at least paragraphs [0022] and [0023] and figure 3) configured to control the multi-joint arm to change a position and a posture of the imaging apparatus with respect to the surgical region, wherein at least one of the plurality of joint portions includes an ultrasonic motor (see at least paragraphs [0038] and [0039]) configured to generate driving force for driving a joint, a torque sensor (see at least paragraph [0028]) configured to detect external force applied to the joint, and an encoder (see at least paragraph [0028]) configured to detect a rotational angle of the ultrasonic motor.
Regarding claim 9, the imaging apparatus is capable of being a microscope (Examiner again notes the imaging apparatus is not positively recited by the claim and contends the system of Stuart is capable 
Regarding claim 10, the imaging apparatus is capable of being an endoscope (Examiner again notes the imaging apparatus is not positively recited by the claim and contends the system of Stuart is capable of supporting an imaging apparatus that is an endoscope.).
Regarding claim 11, at least one of the plurality of joint portions includes an electromagnetic motor (see at least paragraph [0040]) configured to generate driving force for driving a joint.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (2007/0250078) in view of Ogata (2016/0263749).  
Regarding claims 4 and 5, Stuart discloses the actuator substantially as described above with respect to claim 1, but fails to disclose a stator and rotor of the ultrasonic rotor.  Attention is drawn to Ogata, who teaches it is known in ultrasonic motors to have a stator and rotor configuration as claimed (see at least paragraph [0009]).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed stator and rotor configuration in the motor of Stuart since this is a known configuration per the teachings of Ogata.
Regarding claim 6, in the combination outlined above, the torque sensor includes a strain gauge (see at least the final sentence of paragraph [0028] of Stuart) mounted on the rotation member.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart (2007/0250078).  
Regarding claim 12, Stuart discloses the medical system substantially as described above with respect to claim 8, but fails to disclose a harness in the ultrasonic motor.  However, Examiner contends the use of a harness (a wiring harness) is known in many fields, including the medical robotic systems field, with a motor is known in order to provide power and control to the motor.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a wiring harness in a hollow portion of the ultrasonic motor of Stuart since the use of wiring harnesses is known in order to provide power and control to the motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan J. Severson/Primary Examiner, Art Unit 3771